Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Daniel Lopez,                            Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      Chris Vovos, in individual and           Act; Unruh Civil Rights Act
        representative capacity as trustee of
15      the Chris Vovos Living Trust dated
        March 5, 1998;
16      Long Beach Boulevard Burgers,
        Inc., a California Corporation; and
17      Does 1-10,

18                Defendants.

19
20          Plaintiff Daniel Lopez complains of Chris Vovos, in individual and

21    representative capacity as trustee of the Chris Vovos Living Trust dated March

22    5, 1998; Long Beach Boulevard Burgers, Inc., a California Corporation; and

23    Does 1-10 (“Defendants”), and alleges as follows:

24
25
        PARTIES:
26
        1. Plaintiff is a California resident with physical disabilities. He is a
27
      paraplegic who cannot walk and who uses a wheelchair for mobility.
28
        2. Defendant Chris Vovos, in individual and representative capacity as

                                            1

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 2 of 8 Page ID #:2




 1    trustee of the Chris Vovos Living Trust dated March 5, 1998, owned the real
 2    property located at or about 11816 Long Beach Blvd., Lynwood, California, in
 3    June 2019.
 4      3. Defendant Chris Vovos, in individual and representative capacity as
 5    trustee of the Chris Vovos Living Trust dated March 5, 1998, owns the real
 6    property located at or about 11816 Long Beach Blvd., Lynwood, California,
 7    currently.
 8      4. Defendant Long Beach Boulevard Burgers, Inc. owned Tam’s Super
 9    Burgers located at or about 11816 Long Beach Blvd., Lynwood, California, in
10    June 2019.
11      5. Defendant Long Beach Boulevard Burgers, Inc. owns Tam’s Super
12    Burgers (“Restaurant”) located at or about 11816 Long Beach Blvd.,
13    Lynwood, California, currently.
14      6. Plaintiff does not know the true names of Defendants, their business
15    capacities, their ownership connection to the property and business, or their
16    relative responsibilities in causing the access violations herein complained of,
17    and alleges a joint venture and common enterprise by all such Defendants.
18    Plaintiff is informed and believes that each of the Defendants herein,
19    including Does 1 through 10, inclusive, is responsible in some capacity for the
20    events herein alleged, or is a necessary party for obtaining appropriate relief.
21    Plaintiff will seek leave to amend when the true names, capacities,
22    connections, and responsibilities of the Defendants and Does 1 through 10,
23    inclusive, are ascertained.
24
25      JURISDICTION & VENUE:
26      7. The Court has subject matter jurisdiction over the action pursuant to 28
27    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                             2

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 3 of 8 Page ID #:3




 1      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 2    of action, arising from the same nucleus of operative facts and arising out of
 3    the same transactions, is also brought under California’s Unruh Civil Rights
 4    Act, which act expressly incorporates the Americans with Disabilities Act.
 5      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6    founded on the fact that the real property which is the subject of this action is
 7    located in this district and that Plaintiff's cause of action arose in this district.
 8
 9      FACTUAL ALLEGATIONS:
10      10. Plaintiff went to the Restaurant in June 2019 with the intention to avail
11    himself of its goods, motivated in part to determine if the defendants comply
12    with the disability access laws.
13      11. The Restaurant is a facility open to the public, a place of public
14    accommodation, and a business establishment.
15      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
16    to provide accessible dining surfaces in conformance with the ADA Standards
17    as it relates to wheelchair users like the plaintiff.
18      13. On information and belief, the defendants currently fail to provide
19    accessible dining surfaces.
20      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
21    provide accessible paths of travel leading to the sales counter in conformance
22    with the ADA Standards as it relates to wheelchair users like the plaintiff.
23      15. On information and belief, the defendants currently fail to provide
24    accessible paths of travel.
25      16. Finally, on the date of the plaintiff’s visit, the defendants failed to
26    provide accessible sales counter in conformance with the ADA Standards as it
27    relates to wheelchair users like the plaintiff.
28      17. On information and belief, the defendants currently fail to provide


                                                3

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 4 of 8 Page ID #:4




 1    accessible sales counters.
 2      18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 3    personally encountered these barriers.
 4      19. By failing to provide accessible facilities, the defendants denied the
 5    plaintiff full and equal access.
 6      20. The failure to provide accessible facilities created difficulty and
 7    discomfort for the Plaintiff.
 8      21. Even though the plaintiff did not confront the following barriers, on
 9    information and belief, the defendants currently fail to provide accessible
10    restrooms. Plaintiff seeks to have these barriers removed as they relate to and
11    impact his disability.
12      22. The defendants have failed to maintain in working and useable
13    conditions those features required to provide ready access to persons with
14    disabilities.
15      23. The barriers identified above are easily removed without much
16    difficulty or expense. They are the types of barriers identified by the
17    Department of Justice as presumably readily achievable to remove and, in fact,
18    these barriers are readily achievable to remove. Moreover, there are numerous
19    alternative accommodations that could be made to provide a greater level of
20    access if complete removal were not achievable.
21      24. Plaintiff will return to the Restaurant to avail himself of its goods and to
22    determine compliance with the disability access laws once it is represented to
23    him that the Restaurant and its facilities are accessible. Plaintiff is currently
24    deterred from doing so because of his knowledge of the existing barriers and
25    his uncertainty about the existence of yet other barriers on the site. If the
26    barriers are not removed, the plaintiff will face unlawful and discriminatory
27    barriers again.
28      25. Given the obvious and blatant nature of the barriers and violations


                                             4

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 5 of 8 Page ID #:5




 1    alleged herein, the plaintiff alleges, on information and belief, that there are
 2    other violations and barriers on the site that relate to his disability. Plaintiff will
 3    amend the complaint, to provide proper notice regarding the scope of this
 4    lawsuit, once he conducts a site inspection. However, please be on notice that
 5    the plaintiff seeks to have all barriers related to his disability remedied. See
 6    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 7    encounters one barrier at a site, he can sue to have all barriers that relate to his
 8    disability removed regardless of whether he personally encountered them).
 9
10    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
11    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
12    Defendants.) (42 U.S.C. section 12101, et seq.)
13      26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
14    again herein, the allegations contained in all prior paragraphs of this
15    complaint.
16      27. Under the ADA, it is an act of discrimination to fail to ensure that the
17    privileges, advantages, accommodations, facilities, goods and services of any
18    place of public accommodation is offered on a full and equal basis by anyone
19    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
20    § 12182(a). Discrimination is defined, inter alia, as follows:
21              a. A failure to make reasonable modifications in policies, practices,
22                 or procedures, when such modifications are necessary to afford
23                 goods,     services,     facilities,   privileges,    advantages,      or
24                 accommodations to individuals with disabilities, unless the
25                 accommodation would work a fundamental alteration of those
26                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27              b. A failure to remove architectural barriers where such removal is
28                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                                5

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 6 of 8 Page ID #:6




 1                 defined by reference to the ADA Standards.
 2             c. A failure to make alterations in such a manner that, to the
 3                 maximum extent feasible, the altered portions of the facility are
 4                 readily accessible to and usable by individuals with disabilities,
 5                 including individuals who use wheelchairs or to ensure that, to the
 6                 maximum extent feasible, the path of travel to the altered area and
 7                 the bathrooms, telephones, and drinking fountains serving the
 8                 altered area, are readily accessible to and usable by individuals
 9                 with disabilities. 42 U.S.C. § 12183(a)(2).
10      28. When a business provides facilities such as dining surfaces, it must
11    provide accessible dining surfaces.
12      29. Here, accessible dining surfaces have not been provided.
13      30. When a business provides paths of travel, it must provide accessible
14    paths of travel.
15      31. Here, accessible paths of travel have not been provided.
16      32. When a business provides facilities such as sales or transaction counters,
17    it must provide accessible sales or transaction counters.
18      33. Here, accessible sales or transaction counters have not been provided.
19      34. When a business provides facilities such as restrooms, it must provide
20    accessible restrooms.
21      35. Here, accessible restrooms have not been provided.
22      36. The Safe Harbor provisions of the 2010 Standards are not applicable
23    here because the conditions challenged in this lawsuit do not comply with the
24    1991 Standards.
25      37. A public accommodation must maintain in operable working condition
26    those features of its facilities and equipment that are required to be readily
27    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28      38. Here, the failure to ensure that the accessible facilities were available


                                             6

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 7 of 8 Page ID #:7




 1    and ready to be used by the plaintiff is a violation of the law.
 2
 3    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5    Code § 51-53.)
 6       39. Plaintiff repleads and incorporates by reference, as if fully set forth
 7    again herein, the allegations contained in all prior paragraphs of this
 8    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9    that persons with disabilities are entitled to full and equal accommodations,
10    advantages, facilities, privileges, or services in all business establishment of
11    every kind whatsoever within the jurisdiction of the State of California. Cal.
12    Civ. Code §51(b).
13       40. The Unruh Act provides that a violation of the ADA is a violation of the
14    Unruh Act. Cal. Civ. Code, § 51(f).
15       41. Defendants’ acts and omissions, as herein alleged, have violated the
16    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17    rights to full and equal use of the accommodations, advantages, facilities,
18    privileges, or services offered.
19       42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20    discomfort or embarrassment for the plaintiff, the defendants are also each
21    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22    (c).)
23
24              PRAYER:
25              Wherefore, Plaintiff prays that this Court award damages and provide
26    relief as follows:
27            1. For injunctive relief, compelling Defendants to comply with the
28    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                               7

      Complaint
Case 2:19-cv-10872-VAP-MAA Document 1 Filed 12/26/19 Page 8 of 8 Page ID #:8




 1    plaintiff is not invoking section 55 of the California Civil Code and is not
 2    seeking injunctive relief under the Disabled Persons Act at all.
 3        2. Damages under the Unruh Civil Rights Act, which provides for actual
 4    damages and a statutory minimum of $4,000 for each offense.
 5        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
 8    Dated: December 18, 2019         CENTER FOR DISABILITY ACCESS
 9
10                                     By:
11                                     ______________________________
12                                            Russell Handy, Esq.
                                              Attorney for plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             8

      Complaint
